Citation Nr: 0713998	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from September 1970 to June 
1972.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in July 2004.

In his Substantive Appeal, a VA Form 9, filed in December 
2004, the veteran asked for a hearing.  He was scheduled to 
testify before a Veterans Law Judge at the VARO in November 
2006; he failed to report for that hearing, and did not 
provide an explanation for his absence or request 
rescheduling.  


FINDINGS OF FACT

1.  The veteran suffered a burn on his left hand in 
childhood; nothing in service changed the admittedly 
asymptomatic pre-service residuals thereof, and the record 
shows no demonstrated left hand injury, superimposed problem, 
or dysfunction in, or as a result of, service. 

2.  Hepatitis C was not shown in service or for years 
thereafter, and the disorder has not been shown by credible 
evidence or medical opinion to be as likely as not related to 
anything of service origin.



CONCLUSIONS OF LAW

1.  A left hand injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
3.303, 3.304, 3.306 (2006).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 3.303, 3.304, 3.306.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his present claim in April 2004.  After 
repeated attempts and a nationwide search, any earlier claims 
file could not be found, so there is now a rebuilt claims 
file.  As part of that rebuilding effort, the veteran was 
asked to provide copies of all pertinent documents and 
evidence in his possession, to include copies of all 
communications he had with VA; nothing was forthcoming.  
Twice the VARO sought to obtain all available service 
documentation, and originals and copies of some of the 
service medical records are now in the file.  There is 
nothing to indicate that additional service records are 
available. 

In May 2004, the VARO provided pre-adjudication VCAA notice 
by letter.  The veteran was notified of what additional 
evidence was needed to substantiate the claims of service 
connection.  He was also notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.  VA treatment records to which he had made 
reference in his claim were obtained and added to the file. 

The RO issued a rating in July 2004, and sent him 
correspondence in August 2004 attaching the decision and 
explaining what would now take place.  He filed a Notice of 
Disagreement, and he was fully informed as to the actions 
taken, the pertinent evidence considered, and other matters 
with regard to each pending issue in the SOC of November 
2004.  In addition, the SOC provided another adjudication of 
the matter, and offered yet another opportunity to submit 
evidence in support of the claim.  See Mayfield, supra.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  Such a letter was sent to the veteran, 
specifically citing Dingess, in March 2006.  And since the 
claims for service connection are being denied, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law, Factual Background, and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The service medical records (SMRs) show that on the entrance 
examination in June 1970, the veteran reported no prior 
injuries, and no abnormalities were noted as found on the 
limited examination.  

Two reports are in the file from April 1972, reflecting that 
the veteran had been identified as part of Operation Golden 
Flow (a military initiative to detect illicit drug 
users)while at Tan Son Nhut Air Base in early February, had 
volunteered for Phase IV rehabilitation, and had arrived for 
assessment at Lackland AFB, TX, on February 13, 1972.  He had 
been diagnosed as having improper use of marihuana and 
heroin, and entered treatment.  However, he had another 
positive urinalysis on April 7, 1972, and was recommended for 
discharge.  On the separation examination dated in March 
1772, he was found to have burn scarring on the entire palm 
of his left hand.  The left hand, on examination, had full 
strength and range of motion.  The veteran explained that he 
had burned his left hand "in childhood" and the examiner 
annotated this as "NCNS, EPTS" (no complications and no 
sequelae, existed prior to service).  There was no reference 
to any in-service re-injury or symptoms associated therewith.  
A blood test at separation had normal findings.

VA clinical reports from 2004 show detoxification in early 
2002, with relapse thereafter after taking prescription cough 
medicine.  He was rehospitalized in March 2004 for 
detoxification for benzodiazepine and opioid dependence.  He 
admitted to IV heroin use in he 1970's.  During that care, he 
was found to PPD (purified protein derivative) positive (a 
test for tuberculosis) and started on INH (isoniazid, an 
anti-tuberculosis medicine) after being informed of the risk 
of acquiring INH-induced hepatitis, particularly given his 
additional risk factors such as age and chronic hepatitis C.  
Diagnoses at that time included that he was positive for 
hepatitis C.  Examination showed no left hand problems.  

The veteran seeks service connection for his left hand; 
therefore, we will consider whether a left hand disability 
was incurred in or aggravated during service.  Applying the 
legal criteria above, the Board notes that, at the veteran's 
entrance examination, his burn scar of the hand was not 
"noted," and the presumption of soundness applies.  Next, 
we must determine whether, under 38 U.S.C.A § 1111 and 38 
C.F.R. § 3.304(b), the presumption of soundness is rebutted 
by clear and unmistakable evidence that the veteran's burn 
scar of the hand existed prior to service.  The Board finds 
that the presumption of soundness has been rebutted in this 
case, as explained below.  

Although the scarring on the left hand was not officially 
noted at entrance, there is no record, or even any 
allegation, that the veteran sustained any injury, burn or 
otherwise, in service.  When the hand scar was noted at 
separation, he told the examiner it had been incurred when he 
was a child, and described no hand injury or symptoms in 
service; the examiner characterized it as NCNS and EPTS.  The 
Board finds this is clear and unmistakable evidence that the 
veteran's hand scar existed prior to service.  Moreover, the 
veteran's SMRs reveal no complaints, treatment, or diagnosis 
related to any difficulty with the left hand, and there is no 
evidence of continuity of disabling symptomatology since 
separation from service.  As a result, the Board finds the 
evidence clearly and unmistakably shows that his left hand 
burn scarring existed prior to service, and was clearly and 
unmistakably not aggravated during service.  

With regard to the veteran's currently diagnosed hepatitis C, 
it is apparent from the record, and he has not denied, that 
he has used multiple illicit drugs in and since service.  
However, there is no documented sign of hepatitis C in 
service or for some time thereafter, and no objective 
evidence that the hepatitis C now demonstrated is of service 
origin. 

With regard to the assertions of the veteran that his 
hepatitis C is the result of service, the Board certainly 
respects his right to offer an opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation of disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, there is no 
medical evidence or credible opinion which provides a nexus 
between drug use at any particular time versus another as the 
cause for the current hepatitis C which has been 
demonstrated.  

The evidence as to both claims is not in equipoise, and a 
reasonable doubt is not raised which would warrant a grant of 
service connection for either hepatitis C or a left hand 
disorder. 

ORDER

Service connection for residuals of a left hand injury is 
denied.

Service connection for hepatitis C is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


